Title: From George Washington to Robert Stewart, 17 December 1756
From: Washington, George
To: Stewart, Robert

 

[Fort Loudoun, 17 December 1756]
To Capt. Robt Stewart, at Maidstone.Sir,

Ensign Crawford has referred a dispute to me concerning his rank in the Army. I must determine in his favour: and allow their officers to rank by the dates and dignity of their Commissions. For these reasons—vizt That Companies, tho’ esteemed and called Scouts, are raised and supported upon the same funds as those of the Regiment; have the same pay—entitled to the same priviledges and immunities; and are subject to the same laws & punishments: therefore ought, in justice, to have the same rank. The only distinction between them and the Companies of the Regiment lies in this—Were we upon a march, they must, from the nature of their Establishment, encounter more hardship danger & fatigue; which in my opinion, shou’d rather encrease than diminish their claim to Honor!
It is a mistaken notion, in some, that they are Rangers, and shou’d rank as such: The Rangers had a particular sum levied for their support, and laws made to govern them by; distinct from those we have the honor to act under. I am Sir, Yours &c.

G:W.


N.B. To put an end to all future disputes, let the Officers be made acquainted with the contents of this letter.
Fort Loudon, 17th Dec. 1756.

